                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 P.J. THOMPSON, a minor, by his           )
 mother and next of kin, Carlie Willis,   )
 and his father and next of kin, Tyler    )
 Thompson, and                            )
 CARLIE THOMPSON, individually,           )
                                          )
                     Plaintiffs,          )
                                          )
 vs.                                      )            Case No. 18-cv-1520-DWD
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
                     Defendant.           )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On April 13, 2021, Plaintiffs filed a suggestion of death upon the record providing

notice regarding the death of P.J. Thompson, a minor. (Doc. 81). On April 15, 2021, the

Court directed that any motion to substitute a party for P.J. Thompson pursuant to

Federal Rule of Civil Procedure 25(a) must be filed by July 13, 2021. (Doc. 82). By oral

motion during a June 29, 2021 status conference, Plaintiffs seek to extend the deadline for

filing a motion to substitute through July 20, 2021.

       During the hearing, counsel for Plaintiffs explained that Plaintiffs are awaiting a

death certificate for P.J. Thompson, but they are in the process of opening an estate while

awaiting its issuance. Until the estate is opened, a motion to substitute cannot be filed.

Out of an abundance of caution, they request an additional 7 days to so move in the event

that the estate cannot be opened by July 13, 2021. The Court reserved ruling on the oral

motion due to the mandatory nature of the language in Rule 25(a), which provides that
if a motion to substitute “is not made within 90 days after service of a statement noting

the death, the action by or against the decedent must be dismissed.”

       While the language of Rule 25(a)(1) is mandatory, extensions are allowed pursuant

to Rule 6(b). See generally Atkins v. City of Chicago, 547 F.3d 869, 872 (7th Cir.

2008)(acknowledging the district court’s discretion to extend Rule 25(a)(1)’s 90-day time

limit when a motion to substitute could not be made within the initial 90-day period

because there was no executor or administrator of the decedent’s estate). The United

States does not object to Plaintiffs’ request, and the Court finds that good cause exists for

extending the deadline as requested. Accordingly, the Court GRANTS Plaintiffs’ oral

motion and extends the deadline for filing a motion to substitute pursuant to Rule 25

through July 20, 2021.

       SO ORDERED.

       Dated: June 30, 2021


                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
